Citation Nr: 0728204	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  91-49 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased rating for rheumatoid 
arthritis of multiple joints, currently rated as 40 percent 
disabling. 

2.  Entitlement to a total rating based on individual 
unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Keith D. Snyder, Attorney-at-
Law


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION

The appellant had active service from May 1961 to August 
1966, November 1966 to February 1975, and July 1986 to 
February 1989.

In a decision issued February 14, 1992, the Board of 
Veterans' Appeals (Board) denied entitlement to an evaluation 
in excess of 40 percent for the service-connected rheumatoid 
arthritis of multiple joints.  The appellant appealed the 
Board's denial of that issue to the United States Court of 
Appeals for Veterans Claims (Court).  Thereafter, the Court 
vacated the Board's February 14, 1992, decision, and remanded 
the case to the Board for readjudication in accordance with 
the Court's decision.

In August 1994 and August 1997, the Board remanded the case 
to the respective Waco and Houston, Texas, Regional Offices 
for additional evidentiary development.  Subsequently, 
jurisdiction over the case was transferred to the St. Paul, 
Minnesota, Regional Office (RO).  In August 2001, the Board 
remanded the case to the RO for additional evidentiary 
development.  In November 2004, the veteran perfected an 
appeal regarding a TDIU.

In May 2004, the Board referred the case for an independent 
medical expert (IME) opinion regarding said appellate issue.  
An IME opinion was rendered in July 2004.  The case was 
remanded in April 2005 to comply with medical diagnostic 
procedures suggested by the IME.  The case has been 
transferred to the RO in Houston, Texas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In June 2007, the RO received additional evidence from the 
appellant and forwarded this information to the Board.  It 
was received at the Board in August 2007.  This evidence 
includes a document that pertains to the appellant's claim, 
specifically, results of private examination.  A waiver of 
consideration by the RO did not accompany these documents and 
the RO did not review the evidence or issue a supplemental 
statement of the case (SSOC).  See 38 C.F.R. § 20.1304(c).  

Accordingly, the case is REMANDED for the following action:

The RO/AMC should readjudicate the claim, 
with consideration of the additional 
evidence submitted to the RO and then the 
Board.  If the benefits sought on appeal 
remain denied, the appellant and the 
appellant's representative should be 
provided with a SSOC, which should 
include a discussion of the evidence 
submitted to the Board.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


